Name: Commission Delegated Regulation (EU) No 518/2014 of 5 March 2014 amending Commission Delegated Regulations (EU) No 1059/2010, (EU) No 1060/2010, (EU) NoÃ 1061/2010, (EU) No 1062/2010, (EU) No 626/2011, (EU) No 392/2012, (EU) No 874/2012, (EU) NoÃ 665/2013, (EU) No 811/2013 and (EU) No 812/2013 with regard to labelling of energy-related products on the internet Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: consumption;  communications;  electronics and electrical engineering;  documentation;  building and public works;  marketing;  energy policy
 Date Published: nan

 17.5.2014 EN Official Journal of the European Union L 147/1 COMMISSION DELEGATED REGULATION (EU) No 518/2014 of 5 March 2014 amending Commission Delegated Regulations (EU) No 1059/2010, (EU) No 1060/2010, (EU) No 1061/2010, (EU) No 1062/2010, (EU) No 626/2011, (EU) No 392/2012, (EU) No 874/2012, (EU) No 665/2013, (EU) No 811/2013 and (EU) No 812/2013 with regard to labelling of energy-related products on the internet (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/30/EU of the European Parliament and of the Council of 19 May 2010 on the indication by labelling and standard product information of the consumption of energy and other resources by energy-related products (1), and in particular Articles 7 and 10 thereof, Whereas: (1) Directive 2010/30/EU requires the Commission to lay down details relating to the labelling of energy-related products by means of delegated acts which contain measures that ensure that potential end-users are provided with the information specified on the label and in the product fiche in case of distance selling, including mail order, by catalogue, telemarketing or through the internet. (2) Currently, it is specified that in the case of distance selling the information on the label is to be presented in a specific order. However, there is currently no requirement to display the label itself or the product fiche. Therefore, the ability of end-users to make better informed decisions about their purchases is affected in the case of distance selling because they are neither guided by the colour scale of the label, nor are they informed as to which energy labelling class is the best for the product group or provided with the additional information which is contained in the fiche. (3) Distance selling through the internet is increasingly becoming a significant share of the sales of energy-related products. When selling through the internet, it is possible to display the label and the fiche without involving an additional administrative burden. Therefore, dealers should display the label and fiche when selling through the internet. (4) For the label and fiche to be displayed on the internet, suppliers should for each model of an energy-related product provide dealers with an electronic version of the label and the fiche, e.g. through making them available on a website where they can be downloaded by dealers. (5) In order to implement the requirements of this Regulation as part of normal business cycles, suppliers should be obliged to make the label and fiche available electronically only for new models, including upgrades of existing models, which in practical terms means those with a new model identifier. For existing models supply of an electronic label and fiche should be on a voluntary basis. (6) Since displaying the label and the fiche next to the product may require more screen space, it should be allowed to have them displayed using a nested display. (7) Commission Delegated Regulations (EU) No 1059/2010 (2), (EU) No 1060/2010 (3), (EU) No 1061/2010 (4), (EU) No 1062/2010 (5), (EU) No 626/2011 (6), (EU) No 392/2012 (7), (EU) No 874/2012 (8), (EU) No 665/2013 (9), (EU) No 811/2013 (10), and (EU) No 812/2013 (11) should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Delegated Regulation (EU) No 1059/2010 Delegated Regulation (EU) No 1059/2010 is amended as follows: (1) Article 3 is amended as follows: (a) the following point (f) is added: (f) an electronic label in the format and containing the information set out in Annex I is made available to dealers for each household dishwasher model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other household dishwasher models;; (b) the following point (g) is added: (g) an electronic product fiche as set out in Annex II is made available to dealers for each household dishwasher model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other household dishwasher models.; (2) in Article 4, point (b) is replaced by the following: (b) household dishwashers offered for sale, hire or hire- purchase where the end-user cannot be expected to see the household dishwasher displayed, are marketed with the information provided by suppliers in accordance with Annex IV. Where the offer is made through the internet and an electronic label and an electronic product fiche have been made available in accordance with Article 3(f) and 3(g) the provisions of Annex VIII shall apply instead;; (3) a new Annex VIII is added in accordance with Annex I to this Regulation. Article 2 Amendments to Delegated Regulation (EU) No 1060/2010 Delegated Regulation (EU) No 1060/2010 is amended as follows: (1) Article 3 is amended as follows: (a) the following point (f) is added: (f) an electronic label in the format and containing the information set out in Annex II is made available to dealers for each household refrigerating appliance model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other household refrigerating appliance models;; (b) the following point (g) is added: (g) an electronic product fiche as set out in Annex III is made available to dealers for each household refrigerating appliance model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other household refrigerating appliance models.; (2) in Article 4, point (b) is replaced by the following: (b) household refrigerating appliances offered for sale, hire or hire purchase where the end-user cannot be expected to see the product displayed, are marketed with the information to be provided by the suppliers in accordance with Annex V. Where the offer for is made through the internet and an electronic label and an electronic product fiche have been made available in accordance with Article 3(f) and 3(g) the provisions of Annex X shall apply instead;; (3) a new Annex X is added in accordance with Annex II to this Regulation. Article 3 Amendments to Delegated Regulation (EU) No 1061/2010 Delegated Regulation (EU) No 1061/2010 is amended as follows: (1) Article 3 is amended as follows: (a) the following point (f) is added: (f) an electronic label in the format and containing the information set out in Annex I is made available to dealers for each household washing machine model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other household washing machine models;; (b) the following point (g) is added: (g) an electronic product fiche as set out in Annex II is made available to dealers for each household washing machine model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other household washing machine models.; (2) in Article 4, point (b) is replaced by the following: (b) household washing machines offered for sale, hire or hire-purchase where the end-user cannot be expected to see the product displayed are marketed with the information to be provided by suppliers in accordance with Annex IV. Where the offer is made through the internet and an electronic label and an electronic product fiche have been made available in accordance with Article 3(f) and 3(g) the provisions of Annex VIII shall apply instead;; (3) a new Annex VIII is added in accordance with Annex III to this Regulation. Article 4 Amendments to Delegated Regulation (EU) No 1062/2010 Delegated Regulation (EU) No 1062/2010 is amended as follows: (1) Article 3 is amended as follows: (a) in paragraph 1, the following point (f) is added: (f) an electronic label in the format and containing the information set out in Annex V is made available to dealers for each television model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other television models;; (b) in paragraph 1, the following point (g) is added: (g) an electronic product fiche as set out in Annex III is made available to dealers for each television model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other television models.; (2) in Article 4, point (b) is replaced by the following: (b) televisions offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the television displayed, are marketed with the information to be provided by the suppliers in accordance with Annex VI. Where the offer is made through the internet and an electronic label and an electronic product fiche have been made available in accordance with Article 3(1)(f) and 3(1)(g) the provisions in Annex IX shall apply instead;; (3) a new Annex IX is added in accordance with Annex IV to this Regulation. Article 5 Amendments to Delegated Regulation (EU) No 626/2011 Delegated Regulation (EU) No 626/2011 is amended as follows: (1) Article 3 is amended as follows: (a) in paragraph 1, the following point (h) is added: (h) an electronic label in the format and containing the information set out in Annex III is made available to dealers for each air conditioner model placed on the market from 1 January 2015 with a new model identifier, respecting energy efficiency classes set out in Annex II. It may also be made available to dealers for other air conditioner models;; (b) in paragraph 1, the following point (i) is added: (i) an electronic product fiche as set out in Annex IV is made available to dealers for each air conditioner model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other air conditioner models.; (2) in Article 4, point (b) is replaced by the following: (b) air conditioners offered for sale, hire or hire purchase where the end-user cannot be expected to see the product displayed, are marketed with the information provided by suppliers in accordance with Annexes IV and VI. Where the offer is made through the internet and an electronic label and an electronic product fiche have been made available in accordance with Article 3(1)(h) and 3(1)(i) the provisions of Annex IX shall apply instead;; (3) a new Annex IX is added in accordance with Annex V to this Regulation. Article 6 Amendments to Delegated Regulation (EU) No 392/2012 Delegated Regulation (EU) No 392/2012 is amended as follows: (1) Article 3 is amended as follows: (a) the following point (f) is added: (f) an electronic label in the format and containing the information set out in Annex I is made available to dealers for each household tumble drier model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other household tumble drier models;; (b) the following point (g) is added: (g) an electronic product fiche as set out in Annex II is made available to dealers for each household tumble drier model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other household tumble drier models.; (2) in Article 4, point (b) is replaced by the following: (b) household tumble driers offered for sale, hire or hire-purchase where the end-user cannot be expected to see the product displayed, as specified in Article 7 of Directive 2010/30/EU, are marketed with the information provided by suppliers in accordance with Annex IV to this Regulation. Where the offer is made through the internet and an electronic label and an electronic product fiche have been made available in accordance with Article 3(f) and 3(g) the provisions of Annex VIII shall apply instead;; (3) a new Annex VIII is added in accordance with Annex VI to this Regulation. Article 7 Amendments to Delegated Regulation (EU) No 874/2012 Delegated Regulation (EU) No 874/2012 is amended as follows: (1) Article 3 is amended as follows: (a) in paragraph 1, the following point (f) is added: (f) an electronic label in the format and containing the information set out in point 1 of Annex I is made available to dealers for each lamp model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other lamp models.; (b) in paragraph 2, the following point (e) is added: (e) an electronic label in the format and containing information set out in point 2 of Annex I is made available to dealers for each luminaire model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other luminaire models.; (2) Article 4 is amended as follows: (a) in paragraph 1, point (a) is replaced by the following: (a) each model offered for sale, hire or hire-purchase where the final owner cannot be expected to see the product displayed is marketed with the information to be provided by suppliers in accordance with Annex IV. Where the offer is made through the internet and an electronic label has been made available in accordance with Article 3(1)(f) the provisions in Annex VIII shall apply instead;; (b) in paragraph 2, the following point (d) is added: (d) each model offered for sale, hire or hire-purchase through the internet and for which an electronic label has been made available in accordance with Article 3(2)(e) is accompanied by the label in accordance with Annex VIII.; (3) a new Annex VIII is added in accordance with Annex VII to this Regulation. Article 8 Amendments to Delegated Regulation (EU) No 665/2013 Delegated Regulation (EU) No 665/2013 is amended as follows: (1) Article 3 is amended as follows: (a) in paragraph 1, the following point (f) is added: (f) an electronic label in the format and containing the information set out in Annex II is made available to dealers for each vacuum cleaner model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other vacuum cleaner models;; (b) in paragraph 1, the following point (g) is added: (g) an electronic product fiche as set out in Annex III is made available to dealers for each vacuum cleaner model placed on the market from 1 January 2015 with a new model identifier. It may also be made available to dealers for other vacuum cleaner models.; (2) in Article 4, point (b) is replaced by the following: (b) vacuum cleaners offered for sale, hire or hire-purchase where the end-user cannot be expected to see the product displayed, as specified in Article 7 of Directive 2010/30/EU, are marketed with the information provided by suppliers in accordance with Annex V to this Regulation. Where the offer is made through the internet and an electronic label and an electronic product fiche have been made available in accordance with Article 3(1)(f) and 3(1)(g) the provisions in Annex VIII shall apply instead;; (3) a new Annex VIII is added in accordance with Annex VIII to this Regulation. Article 9 Amendments to Delegated Regulation (EU) No 811/2013 Delegated Regulation (EU) No 811/2013 is amended as follows: (1) Article 3 is amended as follows: (a) in paragraph 1, the following point (f) is added in the first subparagraph: (f) an electronic label in the format and containing the information set out in point 1.1 of Annex III is made available to dealers for each space heater model conforming to the seasonal space heating energy efficiency classes set out in point 1 of Annex II;; (b) in paragraph 1, the following point (g) is added in the first subparagraph: (g) an electronic product fiche as set out in point 1 of Annex IV is made available to dealers for each space heater model, whereby for heat pump space heaters models, the electronic product fiche is made available to dealers at least for the heat generator.; (c) in paragraph 1, the following subparagraph is added: From 26 September 2019 an electronic label in the format and containing the information set out in point 1.2 of Annex III shall be made available to dealers for each space heater model conforming to the seasonal space heating energy efficiency classes set out in point 1 of Annex II.; (d) in paragraph 2, the following point (f) is added in the first subparagraph: (f) an electronic label in the format and containing the information set out in point 2.1 of Annex III is made available to dealers for each combination heater model conforming to the seasonal space heating energy efficiency classes and water heating energy efficiency classes set out in points 1 and 2 of Annex II;; (e) in paragraph 2, the following point (g) is added in the first subparagraph: (g) an electronic product fiche as set out in point 2 of Annex IV is made available to dealers for each combination heater model, whereby for heat pump combination heaters models, the electronic product fiche is made available to dealers at least for the heat generator.; (f) in paragraph 2, the following subparagraph is added: From 26 September 2019 an electronic label in the format and containing the information set out in point 2.2 of Annex III shall be made available to dealers for each combination heater model conforming to the seasonal space heating energy efficiency classes and water heating energy efficiency classes set out in points 1 and 2 of Annex II.; (g) in paragraph 3, the following point (c) is added: (c) an electronic product fiche, as set out in point 3 of Annex IV, is made available to dealers for each temperature control model.; (h) in paragraph 4, the following point (c) is added: (c) an electronic product fiche, as set out in point 4 of Annex IV, is made available to dealers for each solar device model.; (i) in paragraph 5, the following point (f) is added: (f) an electronic label in the format and containing the information set out in point 3 of Annex III is made available to dealers for each model comprising a package of space heater, temperature control and solar device conforming to the seasonal space heating energy efficiency classes set out in point 1 of Annex II;; (j) in paragraph 5, the following point (g) is added: (g) an electronic product fiche as set out in point 5 of Annex IV is made available to dealers for each model comprising a package of space heater, temperature control and solar device.; (k) in paragraph 6, the following point (f) is added: (f) an electronic label in the format and containing the information set out in point 4 of Annex III is made available to dealers for each model comprising a package of combination heater, temperature control and solar device conforming to the seasonal space heating energy efficiency classes and water heating energy efficiency classes set out in points 1 and 2 of Annex II;; (l) in paragraph 6, the following point (g) is added: (g) an electronic product fiche as set out in point 6 of Annex IV is made available to dealers for each model comprising a package of combination heater, temperature control and solar device.; (2) Article 4 is amended as follows: (a) in paragraph 1, point (b) is replaced by the following: (b) space heaters offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the space heater displayed, are marketed with the information provided by the suppliers in accordance with point 1 of Annex VI, except where the offer is made through the internet, in which case the provisions in Annex IX shall apply;; (b) in paragraph 2, point (b) is replaced by the following: (b) combination heaters offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the combination heater displayed, are marketed with the information provided by the suppliers in accordance with point 2 of Annex VI, except where the offer is made through the internet, in which case the provisions in Annex IX shall apply;; (c) in paragraph 3, point (b) is replaced by the following: (b) packages of space heater, temperature control and solar device offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the package of space heater, temperature control and solar device displayed, are marketed with the information provided in accordance with point 3 of Annex VI, except where the offer is made through the internet, in which case the provisions in Annex IX shall apply;; (d) in paragraph 4, point (b) is replaced by the following: (b) packages of combination heater, temperature control and solar device offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the package of combination heater, temperature control and solar device displayed, are marketed with the information provided in accordance with point 4 of Annex VI, except where the offer is made through the internet, in which case the provisions in Annex IX shall apply;; (3) Annex VI is amended in accordance with Annex IX to this Regulation; (4) a new Annex IX is added in accordance with Annex IX to this Regulation. Article 10 Amendments to Delegated Regulation (EU) No 812/2013 Delegated Regulation (EU) No 812/2013 is amended as follows: (1) Article 3 is amended as follows: (a) in paragraph 1, the following point (f) is added in the first subparagraph: (f) an electronic label in the format and containing the information set out in point 1.1 of Annex III is made available to dealers for each water heater model conforming to the water heating energy efficiency classes set out in point 1 of Annex II;; (b) in paragraph 1, the following point (g) is added in the first subparagraph: (g) an electronic product fiche as set out in point 1 of Annex IV is made available to dealers for each water heater model, whereby for heat pump water heaters models, the electronic product fiche is made available to dealers at least for the heat generator.; (c) in paragraph 1, the following subparagraph is added: From 26 September 2017 an electronic label in the format and containing the information set out in point 1.2 of Annex III shall be made available to dealers for each water heater model conforming to the water heating energy efficiency classes set out in point 1 of Annex II.; (d) in paragraph 2, the following point (f) is added in the first subparagraph: (f) an electronic label in the format and containing the information set out in point 2.1 of Annex III is made available to dealers for each hot water storage tank model in accordance with the energy efficiency classes set out in point 2 of Annex II;; (e) in paragraph 2, the following point (g) is added in the first subparagraph: (g) an electronic product fiche as set out in point 2 of Annex IV is made available to dealers for each hot water storage tank model.; (f) in paragraph 2, the following subparagraph is added: From 26 September 2017 an electronic label in the format and containing the information set out in point 2.2 of Annex III shall be made available to dealers for each hot water storage tank model, in accordance with the energy efficiency classes set out in point 2 of Annex II.; (g) in paragraph 3, the following point (c) is added: (c) an electronic product fiche, as set out in point 3 of Annex IV, is made available to dealers for each solar device model.; (h) in paragraph 4, the following point (f) is added: (f) an electronic label in the format and containing the information set out in point 3 of Annex III is made available to dealers for each model comprising a package of water heater and solar device, in accordance with the water heating energy efficiency classes set out in point 1 of Annex II;; (i) in paragraph 4, the following point (g) is added: (g) an electronic product fiche as set out in point 4 of Annex IV is made available to dealers for each model comprising a package of water heater and solar device.; (2) Article 4 is amended as follows: (a) in paragraph 1, point (b) is replaced by the following: (b) water heaters offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the water heater displayed, are marketed with the information provided by the suppliers in accordance with point 1 of Annex VI, except where the offer is made through the internet, in which case the provisions in Annex X shall apply;; (b) in paragraph 2, point (b) is replaced by the following: (b) hot water storage tanks offered for sale, hire or hire-purchase, where the end user cannot be expected to see the hot water storage tank displayed, are marketed with the information provided by the suppliers in accordance with point 2 of Annex VI; except where the offer is made through the internet in which case the provisions in Annex X shall apply;; (c) in paragraph 3, point (b) is replaced by the following: (b) packages of water heater and solar device offered for sale, hire or hire purchase, where the end-user cannot be expected to see the package of water heater and solar device displayed, are marketed with the information provided in accordance with point 3 of Annex VI, except where the offer is made through the internet, in which case the provisions in Annex X shall apply;; (3) Annex VI is amended in accordance with Annex X to this Regulation; (4) A new Annex X is added in accordance with Annex X to this Regulation. Article 11 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 153, 18.6.2010, p. 1. (2) Commission Delegated Regulations (EU) No 1059/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household dishwashers (OJ L 314, 30.11.2010, p. 1). (3) Commission Delegated Regulation (EU) No 1060/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household refrigerating appliances (OJ L 314, 30.11.2010, p. 17). (4) Commission Delegated Regulation (EU) No 1061/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household washing machines (OJ L 314, 30.11.2010, p. 47). (5) Commission Delegated Regulation (EU) No 1062/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of televisions (OJ L 314, 30.11.2010, p. 64). (6) Commission Delegated Regulation (EU) No 626/2011 of 4 May 2011 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of air conditioners (OJ L 178, 6.7.2011, p. 1). (7) Commission Delegated Regulation (EU) No 392/2012 of 1 March 2012 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household tumble driers (OJ L 123, 9.5.2012, p. 1). (8) Commission Delegated Regulation (EU) No 874/2012 of 12 July 2012 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of electrical lamps and luminaires (OJ L 258, 26.9.2012, p. 1). (9) Commission Delegated Regulation (EU) No 665/2013 of 3 May 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of vacuum cleaners (OJ L 192, 13.7.2013, p. 1). (10) Commission Delegated Regulation (EU) No 811/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of space heaters, combination heaters, packages of space heater, temperature control and solar device and packages of combination heater, temperature control and solar device (OJ L 239, 6.9.2013, p. 1). (11) Commission Delegated Regulation (EU) No 812/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device (OJ L 239, 6.9.2013, p. 83). ANNEX I Amendments to the Annexes to Delegated Regulation (EU) No 1059/2010 The following Annex VIII is added: ANNEX VIII Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screenf  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3(f) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in point 2 of Annex I. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3(g) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX II Amendments to the Annexes to Delegated Regulation (EU) No 1060/2010 The following Annex X is added: ANNEX X Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3(f) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in point 3 of Annex II. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3(g) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX III Amendments to the Annexes to Delegated Regulation (EU) No 1061/2010 The following Annex VIII is added: ANNEX VIII Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3(f) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in point 2 of Annex I. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3(g) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX IV Amendments to the Annexes to Delegated Regulation (EU) No 1062/2010 The following Annex IX is added: ANNEX IX Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3(1)(f) shall be shown on the display mechanism in proximity to the price of the product in accordance with the timetable set out in Article 3(3). The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in point 5 of Annex V. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3(1)(g) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX V Amendments to the Annexes to Delegated Regulation (EU) No 626/2011 The following Annex IX is added: ANNEX IX Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3(1)(h) shall be shown on the display mechanism in proximity to the price of the product in accordance with the timetable set out in Article 3(4) to 3(6). The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in Annex III. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3(1)(i) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX VI Amendments to the Annexes to Delegated Regulation (EU) No 392/2012 The following Annex VIII is added: ANNEX VIII Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3(f) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in point 4 of Annex I. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3(g) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX VII Amendments to the Annexes to Delegated Regulation (EU) No 874/2012 The following Annex VIII is added: ANNEX VIII Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 4 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3(1)(f) or Article 3(2)(e) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in Annex I. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. ANNEX VIII Amendments to the Annexes to Delegated Regulation (EU) No 665/2013 The following Annex VII is added: ANNEX VII Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3(1)(f) shall be shown on the display mechanism in proximity to the price of the product in accordance with the timetable set out in Article 3(2). The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in point 3 of Annex II. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product on the label; (b) indicate on the arrow the energy efficiency class of the product in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3(1)(g) shall be shown on the display mechanism in proximity to the price of the product. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX IX Amendments to the Annexes to Delegated Regulation (EU) No 811/2013 (a) In Annex VI the title is replaced by the following: Information to be provided in the cases where end-users cannot be expected to see the product displayed, except on the internet (b) The following Annex IX is added: ANNEX IX Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3 or in the case of a package where appropriate duly filled in based on the label and fiches provided by suppliers in accordance with Article 3, shall be shown on the display mechanism in proximity to the price of the product or package in accordance with the timetable set out in Article 3. If both a product and a package are shown, but with a price indicated only for the package, only the package label shall be displayed. The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in Annex III. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product or package on the label; (b) indicate on the arrow the energy efficiency class of the product or package in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product or package; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product or package in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3 shall be shown on the display mechanism in proximity to the price of the product or package. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link. ANNEX X Amendments to the Annexes to Delegated Regulation (EU) No 812/2013 (a) In Annex VI the title is replaced by the following: Information to be provided in the cases where end-users cannot be expected to see the product displayed, except on the internet (b) The following Annex X is added: ANNEX X Information to be provided in the case of sale, hire or hire-purchase through the internet (1) For the purpose of points 2 to 5 of this Annex the following definitions shall apply: (a) display mechanism  means any screen, including tactile screen, or other visual technology used for displaying internet content to users; (b) nested display  means visual interface where an image or data set is accessed by a mouse click, mouse roll-over or tactile screen expansion of another image or data set; (c) tactile screen  means a screen responding to touch, such as that of a tablet computer, slate computer or a smartphone; (d) alternative text  means text provided as an alternative to a graphic allowing information to be presented in non-graphical form where display devices cannot render the graphic or as an aid to accessibility such as input to voice synthesis applications. (2) The appropriate label made available by suppliers in accordance with Article 3 or in the case of a package where appropriate duly filled in based on the label and fiches provided by suppliers in accordance with Article 3, shall be shown on the display mechanism in proximity to the price of the product or package in accordance with the timetable set out in Article 3. If both a product and a package are shown, but with a price indicated only for the package, only the package label shall be displayed. The size shall be such that the label is clearly visible and legible and shall be proportionate to the size specified in Annex III. The label may be displayed using a nested display, in which case the image used for accessing the label shall comply with the specifications laid down in point 3 of this Annex. If nested display is applied, the label shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the image. (3) The image used for accessing the label in the case of nested display shall: (a) be an arrow in the colour corresponding to the energy efficiency class of the product or package on the label; (b) indicate on the arrow the energy efficiency class of the product or package in white in a font size equivalent to that of the price; and (c) have one of the following two formats: (4) In the case of nested display, the sequence of display of the label shall be as follows: (a) the image referred to in point 3 of this Annex shall be shown on the display mechanism in proximity to the price of the product or package; (b) the image shall link to the label; (c) the label shall be displayed after a mouse click, mouse roll-over or tactile screen expansion on the image; (d) the label shall be displayed by pop up, new tab, new page or inset screen display; (e) for magnification of the label on tactile screens, the device conventions for tactile magnification shall apply; (f) the label shall cease to be displayed by means of a close option or other standard closing mechanism; (g) the alternative text for the graphic, to be displayed on failure to display the label, shall be the energy efficiency class of the product or package in a font size equivalent to that of the price. (5) The appropriate product fiche made available by suppliers in accordance with Article 3 shall be shown on the display mechanism in proximity to the price of the product or package. The size shall be such that the product fiche is clearly visible and legible. The product fiche may be displayed using a nested display, in which case the link used for accessing the fiche shall clearly and legibly indicate Product fiche . If nested display is used, the product fiche shall appear on the first mouse click, mouse roll-over or tactile screen expansion on the link.